DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-13 are pending and presented for examination.


Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4 	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	An information processing apparatus, comprising a controller unit that calculates, on a basis of a dynamic acceleration component and a static acceleration component of a detection target moving within a space that are extracted from an acceleration in each direction of three axes of the detection target, a temporal change of the dynamic acceleration component with respect to the static acceleration component, and determines a motion of the detection target on a basis of the temporal change of the dynamic acceleration component.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a controller unit, which is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

The claim is not patent eligible.
Dependent claims 2-13 add further details of the identified abstract idea.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki et al. “6 Kinds of Means of Migration Recognizer with 3-Axis Accelerometer” (hereinafter, Naoki), in view of Yoshizawa et al.  US 20140336944 (hereinafter, Yoshizawa).

5.  	Regarding claim 1, Naoki discloses an information processing apparatus, comprising:
 	a controller unit that calculates, on a basis of a dynamic acceleration component and a static acceleration component of a detection target moving within a space that are extracted from an acceleration in each direction of three axes of the detection target, a change of the dynamic acceleration component with respect to the static acceleration component (Abstract and pages 3-4: Obtain the time series data of 3-axis acceleration
2. Normalize by gravity direction estimation and calculate a part of the 3-dimensional
feature quantity of the inner product/ outer product of the vector length from which
gravity component is removed based on the normalization result, and the gravity
component), and 
 	determines a motion of the detection target on a basis of the change of the dynamic acceleration component (Abstract and pages 3-8 (sections 2.1-2.5)).
 	Naoki does not disclose:
 	temporal change of acceleration.  
 	However, Yoshizawa discloses:
 	 temporal change of acceleration ([0055], [0070]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naoki to 

6.	Regarding claim 2, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the arithmetic unit further calculates a posture angle of the detection target on a basis of information related to an angular velocity about each of the three axes, and the pattern recognition unit determines the motion of the detection target on a basis of the normalized dynamic acceleration and the posture angle (page 4 (section 2.3)). 

7.	Regarding claim 3, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 2 as disclosed above. 
 	Naoki further discloses wherein the controller unit includes an arithmetic unit that calculates a normalized dynamic acceleration obtained by normalizing the dynamic acceleration component in a gravity direction, and a pattern recognition unit that determines the motion of the detection target on a basis of the normalized dynamic acceleration (page 4 (section 2.3)). See also Yoshizawa ([0010]). 

8.	Regarding claim 4, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the pattern recognition unit determines an activity class of the detection target on a basis of the motion of the detection target (pages 1-7). 

9.	Regarding claim 5, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses a detector unit that is attached to the detection target and detects the acceleration (page 1). 

10.	Regarding claim 6, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the detector unit includes an acceleration arithmetic unit that extracts the dynamic acceleration component and the static acceleration component for each direction of the three axes on a basis of a first detection signal having an alternating-current waveform corresponding to the acceleration and a second detection signal having an output waveform in which an alternating-current component corresponding to the acceleration is superimposed on a direct-current component (Abstract, pages 1-7). See also Yoshizawa ([0082]). 

11.	Regarding claim 7, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the acceleration arithmetic unit includes an arithmetic circuit that extracts the static acceleration component from the acceleration on a basis of a difference signal between the first detection signal and the second detection 

Regarding claim 8, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the acceleration arithmetic unit further includes a gain adjustment circuit that adjusts gain of each signal such that the first detection signal and the second detection signal have an identical level (Abstract, pages 1-7). 
13.	Regarding claim 9, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the acceleration arithmetic unit further includes a correction circuit that calculates a correction coefficient on a basis of the difference signal and corrects one of the first detection signal and the second detection signal by using the correction coefficient (Abstract, pages 1-4). 

14.	Regarding claim 10, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the detector unit is configured to be portable without being fixed to the detection target (Abstract, pages 1-4). See also Yoshizawa ([0082]). 

15.	Regarding claim 11, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the detector unit includes a sensor element including an element main body that includes a movable portion movable by reception of an acceleration, a piezoelectric first acceleration detector unit that outputs a first 

16.	Regarding claim 12, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the second acceleration detector unit includes a piezoresistive acceleration detection element that is provided to the movable portion (Abstract, pages 8-10). See also Yoshizawa ([0085]).

17.	Regarding claim 13, Naoki in view of Yoshizawa disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the second acceleration detector unit includes an electrostatic acceleration detection element that is provided to the movable portion (Abstract, pages 8-10). 



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864